Olly Neal, Judge, dissenting. I respectfully dissent from the majority’s decision to affirm. The majority adequately set out the facts; however, there are a few that I believe merit additional discussion. Mel Cheney, the director of patient services, testified that an old gauge on one of the machines that appellant consistently charted as reading 60 p.s.i. was replaced with a gauge that consistendy read 75 or 76 p.s.i. After installation of the new gauge, appellant, who had not been informed that the old gauge had been replaced, continued to chart that the gauge read 60 p.s.i. Cheney testified that once the discrepancy in the readings was brought to his attention, the readings charted on the particular gauge were monitored on a daily basis. According to Cheney, any deviation from the normal operation of the equipment could affect the delivery of the radiation treatment and alter the outcome of the patients’ treatment as well as the safety of anyone working around the equipment. Although discrepancies in the readings were first noted in January, 1995, appellant was not made aware of the discrepancies until February 13, 1995, when she was placed on suspension and eventually terminated from her employment. The majority found that the facts support the Board’s finding that the discrepancies between the log entries and actual readings demonstrate an intentional or substantial disregard of an employer’s interests or of an employee’s duties and obligations, and support a finding of misconduct due to dishonesty. I disagree. On review of employment compensation cases, the factual findings of the Board of Review are conclusive if they are supported by substantial evidence; but that is not to say that our function on appeal is merely to ratify whatever decision is made by the Board of Review. See Carraro v. Director, 54 Ark. App. 210, 924 S.W.2d 819 (1996). Further, we are not at liberty to ignore our responsibility to determine whether the standard of review has been met. Id. When the Board’s decision is not supported by substantial evidence, we will reverse. Id. Arkansas Code Annotated § ll-10-514(a)(l) (Repl. 1996) provides that an individual shall be disqualified for benefits if he is discharged from his last work for misconduct in connection with the work. “Misconduct,” for purposes of unemployment compensation, involves: (1) disregard of the employer’s interest, (2) violation of the employer’s rules, (3) disregard of the standards of behavior which the employer has a right to expect of his employees, and (4) disregard of the employee’s duties and obligations to his employer. Greenberg v. Director, 53 Ark. App. 295, 922 S.W.2d 5 (1996); George's Inc. v. Director, 50 Ark. App. 77, 900 S.W.2d 590 (1995). However, as the court explained in Carraro: To constitute misconduct, however, the definitions require more than mere inefficiency, unsatisfactory conduct, failure in good performance as the result of inability or incapacity, inadvertancies, ordinary negligence in isolated instances, or good-faith error in judgment or discretion. There must be an intentional or deliberate violation, a willful or wanton disregard, or carelessness or negligence of such degree or recurrence as to manifest wrongful intent or evil design. 54 Ark. App. 210, 924 S.W.2d 819 (1996). It is my belief that the standard of review has not been met. In Perry v. Gaddy, 48 Ark. App. 128, 891 S.W.2d 73 (1995), we found that the employee’s recurring negligence amounted to misconduct. There, the appellant had worked for her employer for twelve years; however, her error rating consistently exceeded the standard error rate during the years that preceded her termination. In addition, the appellant in Perry had been evaluated and warned of poor performance prior to her termination. I think it is of particular importance that although Cheney and others in management were aware that appellant’s log of gauge readings was approximately 15 p.s.i. below the readings charted by other employees, appellant received no warning of poor performance prior to the decision to terminate. The facts indicate that simple negligence may be inferred from appellant’s misreading of the gauges, but such negligence does not amount to an intentional or substantial disregard of the employer’s interests or of her duties or obligations. Additionally, appellant read the gauge in question with Cheney looking over her shoulder, and charted the gauge as reading 65 p.s.i. Cheney testified that he made a mental note that he was reading the gauge at 75 p.s.i., and that he did not inform appellant of the discrepancy in the readings. I believe the fact that appellant charted a lower reading with her supervisor present belies the Board of Review’s finding that her actions were the result of dishonesty. For the reasons set forth above I would reverse.